Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Metasebya Kassa Mekonen, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (Board) denying her motion to reconsider. We have reviewed the administrative record and find no abuse of discretion in the denial of relief on Mekonen’s motion. See 8 C.F.R. § 1003.2(a) (2009). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Mekonen (B.I.A. June 12, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.